Citation Nr: 1449897	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for contact dermatitis from July 12, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Board granted a 60 percent rating for contact dermatitis from June 21, 2006, to July 11, 2007, and remanded the matter of rating in excess of 10 percent for the disability from July 12, 2007.  In a July 2012 rating decision, the RO granted a 60 percent rating for contact dermatitis effective June 21, 2006.  Therefore, the issue has been characterized as on the title page. 


FINDING OF FACT

The Veteran's contact dermatitis does not affect the head, face, or neck; covers less than 20 percent of the entire body and less than five percent of exposed areas; is treated with antihistamines, triamcinolone cream, and Vaseline; and is productive of no functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for contact dermatitis from July 12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his contact dermatitis in August 2012 by a physician who reviewed the claims file.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in sending the Veteran a July 2012 letter requesting that he identify any health care providers who have treated him for his contact dermatitis since July 12, 2007, to which he did not reply, and providing the August 2012 VA examination, the agency of original jurisdiction substantially complied with the Board's July 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's  contact dermatitis is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under the DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a rating in excess of 60 percent for contact dermatitis from July 12, 2007, is not warranted.  Initially, 60 percent is the maximum rating for dermatitis under DC 7806.  Furthermore, the only objective, probative evidence of the disability level of the Veteran's contact dermatitis from July 12, 2007, is an August 2012 VA examination report.  The report reflects that the Veteran's contact dermatitis caused no scarring or disfigurement of the head, face, or neck, and covered less than 20 percent of his entire body and less than five percent of the exposed area of the body.  It also reflects that the Veteran's treatment for his skin disorder included antihistamines for less than six weeks during the past 12 months and constant or near constant topical treatment of triamcinolone cream and Vaseline; it included no systemic corticosteroids or other immunosuppressive medications.  There was no functional impairment noted, and the condition was noted not to have affected the Veteran's ability to work.  The examiner assessed contact dermatitis with scattered scaling between the fingers and very slight hyperpigmentation of the folds of the elbows, with no current involvement of feet or face, including hyperpigmentation.  

Given these findings, including the area of body covered by contact dermatitis and the Veteran's current treatment, the Board finds that the Veteran's contact dermatitis symptomatology from July 12, 2007, is more than adequately contemplated by the criteria for a 60 percent rating under DC 7806.  

The Board has considered the applicability of other diagnostic codes, including DCs 7800-7805.  However, no diagnostic code or combination of codes is more appropriate to rate the Veteran's service-connected contact dermatitis or would permit any rating higher than 60 percent for the disability.  DC 7806 contains the criteria specifically for rating dermatitis.  Also, as reflected in the August 2012 VA examination report, there was no effect of the disability on the Veteran's face and no functional impairment.  See 38 C.F.R. § 4.118, DCs 7800-7805.

The Board has also considered whether an extraschedular rating is warranted in this case under 38 C.F.R. § 3.321(b)(1).   However, as discussed above, the Veteran's contact dermatitis symptomatology from July 12, 2007, is more than adequately contemplated by the criteria for a 60 percent rating under DC 7806, which contemplates skin disability of even greater severity than the Veteran's current disability.  Also, again, such disability, which is the Veteran's only service-connected disability, has been determined not to affect his ability to work.  The Board therefore finds that there is no exceptional or unusual disability picture in this case that would warrant referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating in excess of 60 percent for contact dermatitis from July 12, 2007, is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 60 percent for contact dermatitis from July 12, 2007, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


